UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 19, 2015 Senomyx,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50791 (Commission File Number) 33-0843840 (I.R.S. Employer Identification No.) 4767 Nexus CentreDrive San Diego, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (858)646-8300 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On February 19, 2015 we entered into an Amendment (the “Amendment”) to the Lease Agreement with ARE-NEXUS CENTRE II, LLC (the “Lease”) dated January 12, 2006 for our offices located at 4767 Nexus Centre Drive, San Diego, California. Our lease was scheduled to expire in February 2017. Under the Amendment, we have extended the term of our Lease for an additional seven years through February 2024. In connection with such extension, we will pay $17.5 million in incremental rent payments over the extended life of the lease. Under the amended terms, beginning in 2015, our annual rent expense and rent payments will be reduced compared to the previous lease terms as a result of certain rent abatement periods and lower annual rent increases. The foregoing description of the Amendment to the Lease does not purport to be complete and is qualified in its entirety by reference to the Amendment which will be filed as an exhibit to our Annual Report on Form 10-K for the year ended December 31, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENOMYX, INC. By: /S/ ANTONY ROGERS Antony Rogers Senior Vice President and Chief Financial Officer Date: February 23, 2015
